Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 8/10/2022.  Claims 1, 4 an d7 are amended, no claims are canceled, and no claims are added; Claims 1--9 are pending in this application.
The examiner notes specification supports the claim amendments.
Response to Arguments
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action.  Thus Applicant’s arguments filed 8/10/2022 with respect to claims 1-17 have been considered but are moot because the arguments do not apply to any of the references and the specific grounds of rejection being used in the current rejection. However rejection relies on previously cited art and thus examiner fully considers the arguments and responds in order to clarify the office's position and aid in compact prosecution.
Applicant merely submits “Johnson merely discloses "add the labeled new batch of instances Bc to a current version of the training data documents referred to as extended training data documents Dc'" As such, Johnson fails to disclose at least the emphasized features of claim 7” and similarly “Johnson merely discloses "add the labeled new batch of instances Bc to a current version of the training data documents referred to as extended training data documents Dc'" However, Johnson fails to disclose at least the emphasized features of claim 1.”.
Applicant's arguments as copied above do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant merely submits conclusory statements that Johnson fails to disclose certain features of claims 1, 4 and 7.  Applicant does not explain why Johnson’s teachings in [0131] [0104] as reproduced in remarks page 6 do not teach the claimed features of perform, on a basis of a distance between the pieces of training data in a feature space on a core tensor generated by the trained machine learning model, determination of whether each extended training data generated from the pieces of training data separately from the training data associated with the correct label is adoptable as training data of the trained machine learning model. 
As outlined in the complete rejection below, it is the examiner’s position that Johnson’s teachings expressly teach the claimed features above  (See Johnson Figs. 14-14 [0131]-[0132] step 1312 select a new batch of unlabeled instances B.sub.c using a current version of the classification model M.sub.c,and step 1406 selects new batch based on distance and similarity function which discloses distance between training data in a feature space as based on the trained machine learning mode, and also [0104] Fig. 7, where B.sub.c are unlabeled data that is labeled by the machine learning system in step 712a thus separate from the original labeled training data first back k; See Johnson [0061] feature vector representation based on classification model that teaches core tensor).  As Johnson clearly teaches use of labeled data as the first training set, and labeling more data and adding to the training set to create an extended training set.
Thus applicants remarks are not persuasive and the examiner finds amended claims are also taught by Johnson as shown in the complete rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 20170116544 A1 Johnson; Jeffrey A. et al.
Regarding Claim 7, Johnson discloses A machine learning apparatus (See Johnson Fig. 6, [0103] apparatus 600, Fig. 7, [0104], Figs. 13-14 [0131]-[0132], Fig. 16) comprising: 
one or more memories; and one or more processors coupled to the one or more memories and the one or more processors (See Johnson Fig. 6, [0103] apparatus 600 includes a processing unit 602 (e.g., processor 604, memory 606)) configured to: 
perform first training of the machine learning model (See Johnson Figs. 13-14 [0131]-[0132] step 1310 construct classification model; Fig. 7, [0104] step 710, the apparatus 600 is operable to construct a hyperplane h.sub.c(x) using the labeled first batch of k documents D; Fig. 6 [0103] classification model i.e. hyperplane) by using pieces of training data associated with a correct label (See Johnson Fig. 7, [0104] the labeled first batch of k documents D are referred to as training data documents; Figs. 13-14 [0131]-[0132] step 1308)
perform, on a basis of a distance between the pieces of training data in a feature space on a core tensor generated by the trained machine learning model, determination of whether each extended training data generated from the pieces of training data separately from the training data associated with the correct label is adoptable as training data of the trained machine learning model (See Johnson Figs. 14-14 [0131]-[0132] step 1312 select a new batch of unlabeled instances B.sub.c using a current version of the classification model M.sub.c,and step 1406 selects new batch based on distance and similarity function which discloses distance between training data in a feature space as based on the trained machine learning mode, and also [0104] Fig. 7, where B.sub.c are unlabeled data that is labeled by the machine learning system in step 712a thus separate from the original labeled training data first back k; See Johnson [0061] feature vector representation based on classification model that teaches core tensor), and 
perform second training of the trained machine learning model by using the extended training data (See Johnson Figs. 13-14 [0131]-[0132] step 1312 construct updated classification model; Fig. 7, [0104] At step 714, the apparatus 600 is operable to construct an updated hyperplane h(x) using the extended training data documents D.sub.c) in accordance with a result of the determination (See Johnson Figs. 13-14 [0131]-[0132] step 1312 obtain extended training data; Fig. 7, [0104] (iii) add the labeled new batch of instances B.sub.c to a current version of the training data documents referred to as extended training data documents D.sub.c (step 712c)).

Regarding Claim 8, Johnson discloses wherein the second training is performed when the result indicates that the extended training is adoptable (See Johnson where adoptable when document meets distance or similarity criteria Figs. 13-14 [0131]-[0132] step 1312 construct updated classification model; Fig. 7, [0104] At step 714, the apparatus 600 is operable to construct an updated hyperplane h(x) using the extended training data documents D.sub.c)

Regarding Claim 9, Johnson discloses wherein the determination is performed on a basis of positions of the training data and the extended training data in a feature space based on a core tensor generated by the trained machine learning model (See Johnson Figs. 14-14 [0131]-[0132] step 1312 select a new batch of unlabeled instances B.sub.c using a current version of the classification model M.sub.c,and step 1406 selects new batch based on distance and similarity function which teaches close to each other in a feature space as based on the trained machine learning model; See Johnson [0061] feature vector representation based on classification model that teaches core tensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116544 A1 Johnson; Jeffrey A. et al. in view of US 20150278710 A1 Hisada.

	Regarding Claims 1 and 4, Johnson discloses A computer-implemented (See Johnson Fig. 6, [0103] apparatus 600 includes a processing unit 602 (e.g., processor 604, memory 606)) machine learning method of a machine learning model (See Johnson Fig. 7, [0104], Figs. 13-14 [0131]-[0132], Fig. 16) comprising: 
performing first training of the machine learning model (See Johnson Figs. 13-14 [0131]-[0132] step 1310 construct classification model; Fig. 7, [0104] step 710, the apparatus 600 is operable to construct a hyperplane h.sub.c(x) using the labeled first batch of k documents D; Fig. 6 [0103] classification model i.e. hyperplane) by using pieces of training data associated with a correct label (See Johnson Fig. 7, [0104] the labeled first batch of k documents D are referred to as training data documents; Figs. 13-14 [0131]-[0132] step 1308)
determining, from the pieces of training data, a set of pieces of training data (See Johnson Figs. 13-14 [0131]-[0132] step 1312; Fig. 7, [0104] step 712)  that are close to each other in a feature space based on a core tensor generated by the trained machine learning model (See Johnson Figs. 14-14 [0131]-[0132] step 1312 select a new batch of unlabeled instances B.sub.c using a current version of the classification model M.sub.c,and step 1406 selects new batch based on distance and similarity function which teaches close to each other in a feature space as based on the trained machine learning model; See Johnson [0061] feature vector representation based on classification model that teaches core tensor)
generating extended training data by attaching the correct label to the determined set of pieces of training data (See Johnson Figs. 13-14 [0131]-[0132] step 1312 obtain extended training data; Fig. 7, [0104] (iii) add the labeled new batch of instances B.sub.c to a current version of the training data documents referred to as extended training data documents D.sub.c (step 712c)) determined at the determining from the pieces of training data separately from the training data associated with the correct label (See Johnson Figs. 13-14 [0131]-[0132] and also [0104] Fig. 7, where B.sub.c are unlabeled data that is labeled by the machine learning system in step 712a thus separate from the original labeled training data first back k); and 
performing second training of the trained machine learning model by using the generated extended training data (See Johnson Figs. 13-14 [0131]-[0132] step 1312 construct updated classification model; Fig. 7, [0104] At step 714, the apparatus 600 is operable to construct an updated hyperplane h(x) using the extended training data documents D.sub.c).
Johnson does not explicitly disclose determining a set of pieces of training data that have a same correct label.
Hisada teaches determining a set of pieces of training data that have a same correct label (See Hisada Fig. 14, [0168]-[0174] teaches correction and addition of training set based on the same category label)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Johnson to include the teachings of Hisada, in order to improving the accuracy of processing using supervised machine learning (Hisada [0044]).
Further regarding claim 4 the combination teaches a non-transitory computer-readable recording medium (See Johnson Fig. 6, [0103] apparatus 600 includes a processing unit 602 (e.g., processor 604, memory 606)).

	Regarding Claims 2 and 5, the combination teaches wherein the generating includes generating, based on the set of pieces of training data associated with the correct label, the extended training data associated with the correct label (See Johnson Figs. 13-14 [0131]-[0132] step 1312 “select a new batch of unlabeled instances B.sub.c using a current version of the classification model M.sub.c” thus based on training data where data is associated with label step 1308; Fig. 7, [0104] (iii) add the labeled new batch of instances B.sub.c to a current version of the training data documents referred to as extended training data documents D.sub.c (step 712c)).

	Regarding Claims 3 and 6, the combination teaches wherein the generating includes generating the extended training data in accordance with a range based on a redundancy rate of the determined set of pieces of training data in the feature space (See Johnson Fig. 16, [0134] where stability value reads on redundancy rate as determined based on the current classification model thus based on set of pieces of training data in feature space; See Fig. 16, [0134] “..obtain a stability value(s). At step 1608, the apparatus 1200 is operable to compare the stability value s to the stopping threshold t.sub.stop to determine whether t.sub.stop≦S which indicates that the stopping criteria has been met..”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647